 1   ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
 2   TIMOTHY D. KUHLS, ESQ.
 3   Nevada Bar No. 13362
     PHILLIPS, SPALLAS & ANGSTADT LLC
 4   504 South Ninth Street
     Las Vegas, Nevada 89101
 5   (702) 938-1510
     (702) 938-1511 (Fax)
 6   rphillips@psalaw.net
 7   tkuhls@psalaw.net

 8   Attorneys for Defendant
     Sam’s West, Inc.
 9
                                        UNITED STATES DISTRICT COURT
10

11                                          DISTRICT OF NEVADA

12   RUSSELL B. MORRISON,                                  Case No: 2:18-cv-00353-RFB-BNW

13                         Plaintiff,
     v.                                                    STIPULATION AND PROPOSED ORDER
14                                                         TO FILE RESPONSE TO PLAINTIFF’S
     SAM’S WEST, INC., a foreign corporation, dba
15   SAM’S CLUB; DOES I through X; and ROE                 MOTION IN LIMINE TO PRECLUDE
     CORPORATIONS I through X, inclusive,                  DEFENDANT FROM ARGUING OR
16                                                         REFERENCING PRIOR UNRELATED
                           Defendants.                     INCIDENT INVOLVING PLAINTIFF’S
17                                                         EXPERT, JOHN PETERSON, AT TRIAL
                                                           (ECF NO. 46)
18
19

20          Plaintiff RUSSELL B. MORRISON ("Plaintiff') and Defendant SAM'S WEST, INC. and
21   ("Defendant") by and through their respective counsel of record, do hereby stipulate for an extension
22   of time for Defendant to respond to Plaintiff’s Motion in Limine to Preclude Defendant from Arguing
23   or Referencing Prior Unrelated Incident Involving Plaintiff’s Expert, John Peterson, at Trial (ECF
24   No. 46), up to and including July 17, 2019.
25          Pursuant to Local Rule 2.25, the parties hereby aver that this is the first request for such
26   extension of time to respond to the Motion in Limine (ECF No. 46).
27          The parties aver, pursuant to Local Rule 2.25, that good cause exists for the requested
28   extension.


                                                     -1-
1           The parties aver that this request for extension of time to respond to the Motion in Limine
2    (ECF No. 46) is made in good faith and not for the purpose of delay.
3

4    DATED this 10th day of July, 2019.             DATED this 10th day of July, 2019.

5
      /s/ Andrew Barton                              /s/ Timothy D. Kuhls
6
      MICHAEL D. HAIGHT, ESQ.                        ROBERT K. PHILLIPS, ESQ.
7     Nevada Bar No. 5654                            Nevada Bar No. 11441
      ANDREW BARTON, ESQ.                            TIMOTHY D. KUHLS, ESQ.
8     Nevada Bar No. 12692                           Nevada Bar No. 13362
      HENNESS & HAIGHT                               PHILLIPS, SPALLAS & ANGSTADT, LLC
9     8972 Spanish Ridge Ave                         504 South Ninth Street
      Las Vegas, NV 89148                            Las Vegas, Nevada 89101
10

11    Attorneys for Plaintiff                        Attorneys for Defendant
      Russell B. Morrison                            Sam’s West, Inc.
12

13

14

15   IT IS SO ORDERED:                          ________________________________
                                                RICHARD F. BOULWARE, II
16                                        _____________________________________
                                                UNITED STATES DISTRICT JUDGE
                                          UNITED STATES MAGISTRATE JUDGE
17                                             DATED this 11th day of July, 2019.
18
                                          DATED:_____________________________
19

20

21

22

23

24

25

26

27

28


                                                   -2-
